ON MOTION TO DISMISS
GRIMES, Acting Chief Judge.
Appellant, who was a defendant below, appeals the dismissal of his cross-claim for indemnity against appellee, a codefendant. Since the substance of the cross-claim arises out of the same circumstances underlying the plaintiffs action which is still pending, the appeal from the dismissal of the cross-claim is premature. Miami-Dade Water & Sewer v. Metropolitan Dade County, 469 So.2d 813 (Fla. 3d DCA 1985), petition for review denied, 482 So.2d 349 (Fla.1986); Duffy v. Realty Growth Investors, 466 So.2d 257 (Fla. 5th DCA 1985). We distinguish City of St. Petersburg v. Circuit Court, 422 So.2d 18 (Fla. 2d DCA 1982), because that case involved the ap-pealability of a dismissal of the plaintiffs primary complaint at a time when a cross-claim was still pending.
We dismiss the appeal without prejudice to raise the issues upon plenary appeal from the final judgment.
SCHOONOVER and HALL, JJ., concur.